Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on [5/22/20, 2/15/20] was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 1-20 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Rune; Johan et al. [US 20130331081 A1]. 

As per claim 1, Rune teaches:
A communication method, (Abstract) comprising: 
performing, by a terminal, signal measurement based on a beam sweeping manner of a cell, to obtain a measurement result; (e.g. beam sweeping manner; ¶ 107) and 
sending, by the terminal, the measurement result to a network device. (e.g. result; ¶ 107)

As per claim 2, Rune teaches:
The communication method according to claim 1, wherein the performing, by a terminal, signal measurement based on a beam sweeping manner of a cell, to obtain a measurement result comprises: determining, by the terminal, a beam sweeping time period of a first beam in the cell based on the beam sweeping manner; determining, by the terminal as a target measurement time period based on the beam sweeping time period and a logging duration, all or a part of a time period that is in the logging duration and that overlaps with the beam sweeping time period; and performing, by the terminal, signal measurement in the target measurement time period to obtain the measurement result. (e.g. duration; ¶ 51)

As per claim 3, Rune teaches:
The communication method according to claim 2, wherein a length of the logging duration is greater than or equal to a length of a beam sweeping cycle of the first beam. (e.g. duration; ¶ 52)

As per claim 4, Rune teaches:
The communication method according to claim 2, wherein a start moment of the logging duration is equal to a start moment of the beam sweeping time period. (e.g. time period; ¶ 47)

As per claim 5, Rune teaches:
The communication method according to claim 2, wherein the logging duration is N times a discontinuous transmission (DRX) cycle, and N is a positive integer; and the determining, by the terminal as a target measurement time period based on the beam sweeping time period and logging duration, all or a part of a time period that is in the logging duration and that overlaps with the beam sweeping time period comprises: determining, by the terminal as the target measurement time period based on the beam sweeping time period, the DRX cycle, and a receive DRX ON time period in the DRX cycle, all or a part of a time period that is in the receive DRX ON time period and that overlaps with the beam sweeping time period. (e.g. DRX cycle; ¶ 108)

As per claim 6, Rune teaches:
The communication method according to claim 1, further comprising: receiving, by the network device, the measurement result obtained by the terminal by performing signal measurement based on the beam sweeping manner of the cell; and processing, by the network device, the measurement result. (e.g. result; ¶ 107)

As per claim 7, Rune teaches:
The communication method according to claim 6, wherein the measurement result is obtained by the terminal by performing signal measurement in the target measurement time period in a logging duration, the target measurement time period is all or a part of a time period that is in the logging duration and that overlaps with a beam sweeping time period of a first beam, and the beam sweeping time period of the first beam is determined by the terminal based on the beam sweeping manner. (e.g. time period; ¶ 47)

As per claim 8, Rune teaches:
The communication method according to claim 7, wherein a length of the logging duration is 

As per claim 9, Rune teaches:
The communication method according to claim 7, wherein a start moment of the logging duration is equal to a start moment of the beam sweeping time period. (e.g. time period; ¶ 47)

As per claim 10, Rune teaches:
The communication method according to claim 7, wherein the logging duration is N times a discontinuous transmission (DRX) cycle, the target measurement time period comprises all or a part of a time period that is in a DRX ON time period of the terminal in the DRX cycle and that overlaps with the beam sweeping time period, and N is a positive integer. (e.g. DRX cycle; ¶ 127)

Claims 11-15 are the apparatus claims corresponding to method claims 1-2, 8-10 respectively, and rejected under the same rational set forth in connection with the rejection of the above claims.

Claims 16-20 are the apparatus claims corresponding to method claims 1, 7-10 respectively, and rejected under the same rational set forth in connection with the rejection of the above claims.

Conclusion 
The prior art made of record and not relied upon is considered relevant to applicant's specification: Maheshwari, Mukesh Kumar, et al. "Hybrid directional discontinuous reception 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARAD RAMPURIA whose telephone number is (571)272-7870 and e-mail address is sharad.rampuria@uspto.gov.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/SHARAD RAMPURIA/
     Primary Examiner
        Art Unit 2413